ON REHEARING
Defendant says: “We do not understand the Cunningham [Cunningham Hardware Co. v. Louisville & N. R. Co., 209 Ala. 327, 96 So. 358] case ... to stand for the proposition for which it was cited by this Court. In the Cunningham case, the plaintiff was induced to start across the multiple trades by a flagman who (according to plaintiff’s testimony) had waved him across, . .” We take defendant’s argument to be that the general rule stated in Cunningham, and repeated in our opinion in the instant case, has no application to crossings where a flagman, or other invitation to one crossing a crossing, is not present.
We are of opinion that the rule is not limited to cases where a flagman gave a signal to the injured party and induced him to start across the tracks. The following cases; Georgia Pacific R. Co. v. Lee, 92 Ala. 262, 9 So. 230; Louisville & Nashville R. R. Co. v. Bryant, 141 Ala. 292, 37 So. 370; and Louisville & Nashville R. R. Co. v. Loyd, 186 Ala. 119, 65 So. 153; are cited in Cunningham in support of the general rule to which we refer. As we read the opinions in the three cases last cited, no flagman was present at the crossing in any one of the three cases. At the report of Cherry v. Louisiana, & Ark. R. Co., 121 La. 471, 46 So. 596, 17 L.R.A.,N.S., 505, also cited in Cunningham, cases from other states may be found.
In the Lee case, supra, the street was occupied by three tracks of defendant’s railroad. We quote part of what the court said with respect to plaintiff’s duty, to wit:
“Another phase of the evidence goes to show that plaintiff’s driver stopped the wagon just before turning into the crossing, and when within twenty-five or thirty feet of the intersection of the main track and the road along which he was travelling, for the purpose we have stated, and, remaining stationary at that point for some moments — minutes perhaps — listened the while for moving cars, but did not look along the main track because of the intervening box cars to which we have referred; and, hearing nothing to indicate peril in the attempt to pass over, he drove upon the crossing and came in collision with the train. On this aspect of the evidence, if the driver did stop, and listen so near to the main track at the point of its crossing the road as to readily avail himself of the assurance of safety conveyed to him by the absence of any noise indicating the approach of cars — so near as that the situation thus indicated could not and would not have an element of danger injected into it between the time of setting his vehicle again in motion and the time of passing over the track'— we can not affirm as a matter of law that the duty was upon him to also look along the track before attempting to cross it, a duty which could only be *203discharged in this instance, and on this tendency of the evidence with-respect to supervening box cars, by going in front of the mules, and passing around the end of the car on the side track next to the road. * * *.
“It was for the jury to determine under all the circumstances whether the driver was negligent in not looking up and down the main track before attempting to cross it. If there were other noises calculated to deaden the noise of an approaching train, it was more incumbent on the driver to look as well as to listen. * * * ” (92 Ala. at pages 267, 268, 269, 9 So. at pages 232, 233)
In the Bryant case, supra, the crossing was across four or five tracks. The opinion recites in part:
“Plaintiff testified that he listened before going upon the crossing and heard no sound of a train except that made by the switch engine. There was also testimony tending to show that the bell of the passenger train was not ringing, and that no other signal was given before reaching the crossing.
“As the only assignment of error insisted upon was the refusal of the general affirmative charge with hypothesis, requested by defendant, we have stated the tendencies of the evidence most favorable to plaintiff’s side of the controversy. The insistence seems to be that this charge should have been given because the evidence shows that plaintiff was guilty of contributory negligence in attempting to cross the fourth track. Unless it can be affirmed as matter of law that it was his duty to alight from his buggy and go to a point near enough to this track so as to look along and down it beyond the point where his vision was obstructed by the switch engine and the cars, the charge was properly refused. * * (141 Ala. at pages 293, 294, 37 So. at page 371)
In the Loyd case, supra, there were three tracks, i. e., two side tracks and a main track. This court said:
“The plaintiff, as already stated, claimed that he stopped and looked and listened for the train when he was about 30 feet from the track. He knew when he drove on the track that it was then about ‘train time,’ as he testified that he knew the schedule of this train. It was therefore plainly for the jury to say, if the plaintiff did stop and look and listen, as he claims to have done, whether he was not guilty of contributory negligence in not again stopping and looking, and —if he could not see the train because of obstructions — listening for the train then due, before allowing his horse to go upon the track.” (186 Ala. at page 129, 65 So. at page 156)
The three last cited cases, we think, support the general rule as to multiple track crossings, even where flagman or other invitation is absent.
Appellee indicates concern " . . ,- over what appears to be an abandonment by this Court of the long standing rule that one who passes over a railroad crossing is under the continuing duty to stop, look and listen, if necessary, more than one time.”
 We do not intend to abandon any rule. Certainly, one crossing railroad tracks is under a duty to exercise reasonable care, and it may be that he is under the duty to stop more than once if reasonable care requires him to do so. We did not intend to say, and do not think we said, that one crossing a multiple track crossing is never under a duty to stop more than onetime. What we tried to say is that whether the instant plaintiff exercised reasonable-care is, under the evidence in this case, a. question for the jury. The instant plaintiff testified that he stopped twice before going on the track where the train struck his car. We held that it was for the jury to say whether plaintiff was guilty of negligence which proximately contributed to his damage.
*204“The many cases in this jurisdiction on the rule of ‘stop, look and listen’ were considered in Cunningham Hardware Co. v. Louisville & Nashville R. Co., 209 Ala. 327, 96 So. 358, to the effect that it cannot he affirmed as a matter of law in every case and under all circumstances that there is an absolute duty to stop, look and listen before a traveler may go on a railroad crossing. . . . ” Sloss-Sheffield Steel & Iron Co. v. Willingham, 240 Ala. 294, 297, 199 So. 28, 32.
In the Willingham case, the majority limited concurrence in granting certiorari to the ground of giving an erroneous charge, and, in the companion case of Sloss-Sheffield Steel & Iron Co. v. Peinhardt, 240 Ala. 207, 212, 199 So. 33, 37, the majority of the court were:
“. . . of the opinion that the question of contributory negligence was properly submitted to the jury and approve the opinion of the Court of Appeals in the case of Sloss-Sheffield Steel & Iron Co. v. Willingham, 29 Ala.App. 569, 199 So. 15, on that question.”
In Willingham, the Court of Appeals noted that:
“In the statement of facts contained in appellant’s brief it is said that the railroad track of the defendant was a single track . . (29 Ala.App. 574, 199 So. 19)
Most of defendant’s special pleas were that plaintiff negligently failed to stop, look and listen. Plaintiff testified: “that he did not 'know that defendant’s railroad crossed said street at the point where the collision occurred.” (29 Ala.App. at page 576, 199 So. at page 21) We understand, in Willingham, that plaintiff, being unaware of location of the railroad crossing, did not stop, look, or listen at all, yet the court held his contributory negligence to be a question for the jury.
In Atlantic Coast Line R. Co. v. Flowers, 241 Ala. 446, 3 So.2d 21, this court responded to argument wherein Cunningham was relied on. This court, referring to Cunningham and plaintiff’s duty, said: “There are some situations illustrated there which are said to make the duty an issue for the jury.” 241 Ala. 452, 3 So.2d 25. This court also said: “The facts here are different from those in the Peinhardt and Willingham cases, supra, in respect to the very incidents which in one instance take.? the issue from the jury and in the other make.? it a jury question.” (Emphasis Supplied.) 241 Ala. 452, 3 So.2d 25.
Thus the correct rule seems to be that under certain facts, plaintiff’s failure to stop, look, and listen at the proper time and place may be contributory negligence as a matter of law, while under other facts, plaintiff’s failure to stop, etc., may not be, as a matter of law, contributory negligence, but may be, on that issue, a question for the jury.
On original deliverance, we decided that, under the facts here, the issue of plaintiff’s contributory negligence presented a question for the jury.
In the instant case, there is testimony that plaintiff not only stopped before entering the crossing, but that he also stopped again after he had crossed at least one of the tracks. Defendant contends that plaintiff is guilty of contributory negligence, as a matter of law, because his second stop was at a point, marked by "X” on the blackboard, where “. . .he could not see the approach of a train on the Northbound track . . . . ”
We quote once more from plaintiff’s testimony :
“Q You mean you slowed up here (indicating) ?
“A No, I stopped there; slowed up behind it back there until I got up close to the track where I could see out behind that house.
*205“Q What I am asking you, is it not a fact that you stopped twice before you got to the Southbound main?
“A No, I didn’t stop no twice, that I know of.
“Q You didn’t stop twice?
“A Not as I know of. I stopped once there where that stop sign, and once up there where that middle track is so I could see around them cars.”
If plaintiff’s second stop was at a point “. . . up there where that middle track is so” . . . (he) “could see around them cars,” then the jury must say whether he was guilty of contributory negligence.
Defendant argues that we cannot review the giving of affirmative -charge because all the evidence that was before the trial court is not before us, citing, inter alia, Bates v. Louisville & Nashville R. Co., 21 Ala.App. 176, 106 So. 394. Defendant says that the transcript discloses that the jury had before them a diagram on a blackboard, that the witnesses testified with reference to the diagram, that without it we ■cannot understand the testimony, and that, although the blackboard was not introduced into evidence, we cannot review the giving •of the affirmative charge without having the blackboard before us.
We have before us what purports to be a photostat or photograph of a blackboard ■diagram bearing the separate certificate of the clerk of the trial court and by him ■“attached as part of the transcript” in the instant case. This picture seems adequate to meet the objection urged by defendant. As to whether we could review the giving ■of the affirmative charge without this picture, see Byars v. Howell, 209 Ala. 191, 95 So. 871.
Opinion extended.
Application overruled.
All the Justices concur.